Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-12 are drawn to a process.  
Claims 13-20 are drawn to an apparatus.
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.
Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract ideas of (1) game rules.
Let us begin by considering the requirements of each independent claim: 
Taking Claim 1 as exemplary, the claim language centers on a game that includes a triggering event and after said triggering event players play in a virtual reality tournament against 
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, no such practical application exists. There is no improvement made to computer technology since the invention only focuses on performing a tournament game. Additionally, there is no practical application as there is no particular machine that is used to implement the claim language, but instead and as will be discussed below only a generic computer. Also, there is no transformation of the machine used in the application into a different state or thing. Lastly, the claims do not attempt to apply the abstract idea in a meaningful way beyond simply using a generic machine. 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Here the invention does not as the claim language recites a plurality of electronic gaming machines, a central server, display, a processor, memory, wireless compatibility. These computer based elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components or functions within a networking environemnt. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea that lacks significantly more and thus is not patent eligible.
Response to Arguments
Applicant's arguments filed 04/06/2021 have been fully considered but they are not persuasive. 


Additionally, Examiner has reviewed Applicant's explanation for how the claimed invention has a practical application, and disagrees with the stated improvement to computer technology. Applicant argues that the claimed virtual tournament encourages players to stay at the gaming machine and continue playing the game machine after completion of their participation in the tournament with the purpose of seeing the end of the tournament. Applicant also argues that the virtual tournament reduces maintenance costs of other machines. However many questions arise from this purported practical application including but not limited to, “What if the player finishes near the end of the tournament and there is not enough time to play a game at the gaming machine?,” “Are all asynchronous tournaments not encouraging players to continue playing at game machines for the purposes of viewing their tournament status?” and “If players can walk away from the gaming machine, would that not make the practical application entirely dependent on player behavior and not a permanent?” Thus, Examiner questions if there is actually a practical application. Applicant also argues that the claimed invention contains a practical application as it is performed using a novel network configuration. Examiner disagrees as gaming networks using a centralized server is well known in the art, and does not comprise of significantly more.
Applicant also argues that when viewing the claims as a whole the claims present significantly more than a generic computing system. However, Applicant fails to state exactly the elements that present computer elements which would be considered significantly more. Instead, Applicant recites the entire claims to connect features of the abstract idea to the hardware elements. However, this approach would allow any abstract idea that is connected to hardware to be considered statutory eligible which the Court has continuously ruled against. In the analogous case of Planet Bingo, the Court determined that playing a multiplayer game of bingo over a computer network did not present significantly more, stating “the function performed by the computer at each step of the process is `[p]urely conventional." Examiner takes the same position with respective virtual tournament. 
For these reasons, the claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD A RENWICK whose telephone number is (571)270-1913.  The examiner can normally be reached on Monday-Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD A. RENWICK
Primary Examiner
Art Unit 3714



/REGINALD A RENWICK/               Primary Examiner, Art Unit 3715